United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Fort Myers, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-128
Issued: May 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2011 appellant, through his attorney, filed a timely appeal from an
August 23, 2011 schedule award decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained a ratable impairment entitling him to a schedule
award.
FACTUAL HISTORY
On March 18, 2003 appellant, then a 45-year-old city carrier, injured his lower back
while in the performance of duty. OWCP accepted his traumatic injury claim for aggravation of

1

5 U.S.C. § 8101 et seq.

lumbar radiculopathy.2 A March 19, 2003 magnetic resonance imaging (MRI) scan of the
lumbar spine showed a right posterolateral herniation at L4-5 and hypertrophic facet joint change
on the left at L5-S1 with evidence of a previous laminectomy at that level.
In an August 2, 2010 report, Dr. John J. Dusseau, a Board-certified neurological surgeon,
related that appellant experienced lower back and right leg pain that was consistent with
recurrent right L4-5 disc protrusion. On examination, he observed limited lumbar range of
motion (ROM), right tibialis anterior and extensor hallucis longus muscle weakness, diminished
right L5 dermatome sensation, right sciatic notch pain, positive right straight leg raise test and
hypoactive reflexes of the bilateral lower extremities. Dr. Dusseau diagnosed lumbar
intervertebral disc without myelopathy.
Appellant filed a schedule award claim on December 8, 2010 and submitted additional
evidence.
In a November 29, 2010 report, Dr. Gene D. Mahaney, a Board-certified
anesthesiologist, noted that appellant complained of right lower extremity radicular pain and
numbness. He conducted a physical examination, which was unremarkable and diagnosed
lumbar radiculopathy.
OWCP asked Drs. Mahaney and Dusseau in December 17, 2010 and January 28, 2011
letters, respectively, to provide within 30 days an impairment rating report in accordance with
the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),3 specifically the supplemental publication “Rating Spinal Nerve
Extremity Impairment Using the sixth edition” (hereinafter The Guides Newsletter).4 It pointed
out that a schedule award cannot be issued for permanent impairment of the spine, but may be
paid for permanent impairment of the lower extremity resulting from a spinal nerve injury.
Nothing from Drs. Mahaney or Dusseau was received by OWCP.
By decision dated March 4, 2011, OWCP denied appellant’s schedule award claim,
finding that the medical evidence did not sufficiently demonstrate permanent impairment of a
scheduled member.
Following issuance of the March 4, 2011 decision, OWCP received a March 11, 2011
impairment rating report from Dr. Dusseau, who calculated a 37 percent permanent impairment
for “unilateral spinal nerve root affecting the lower extremity” based on the Florida Uniform
Permanent Impairment Rating Schedule. Dr. Dusseau identified August 4, 2008 as the date of
maximum medical improvement.5

2

By decision dated March 17, 2009, OWCP denied appellant’s claim for disability compensation for the period
December 23, 2008 to January 3, 2009.
3

A.M.A., Guides (6th ed. 2008).

4

Christopher R. Brigham, M.D., “Rating Spinal Nerve Extremity Impairment: Using the sixth edition,” The
Guides Newsletter (July-August 2009).
5

Dr. Dusseau essentially reiterated the injury history and objective findings contained in his earlier August 2,
2010 report.

2

Appellant’s counsel requested a telephonic hearing, which was held on June 7, 2011.
Appellant testified that his right leg remained symptomatic.6
On August 23, 2011 OWCP’s hearing representative affirmed the March 4, 2011
decision.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For upper extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.11 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.12
6

During the hearing, counsel acknowledged that Dr. Dusseau’s March 11, 2011 report did not comport with any
standard set forth in the A.M.A., Guides. On June 27, 2011 he requested a 90-day extension to submit additional
medical reports. OWCP did not receive any new evidence prior to August 23, 2011.
7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
9

R.Z., Docket No. 10-1915 (issued May 19, 2011).

10

J.W., Docket No. 11-289 (issued September 12, 2011).

11

L.J., Docket No. 10-1263 (issued March 3, 2011).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

3

ANALYSIS
The Board finds that appellant did not sustain a ratable impairment.
Appellant sustained aggravation of lumbar radiculopathy while in the performance of
duty on March 18, 2003, which was accepted by OWCP. He thereafter filed a claim for a
schedule award. August 2 and November 29, 2010 reports from Drs. Dusseau and Mahaney
presented health histories, objective findings and diagnoses, but failed to furnish an impairment
rating for a scheduled member. In December 17, 2010 and January 28, 2011 notices to these
physicians, OWCP expressly requested an impairment rating report using The Guides
Newsletter’s standard for evaluating spinal nerve extremity injuries, correctly pointing out that
the back by itself did not qualify as a scheduled member.13 No such reports were submitted and
OWCP accordingly denied the claim on March 4, 2011. Prior to the June 7, 2011 telephonic
hearing, OWCP received a March 11, 2011 from Dr. Dusseau calculating an impairment rating
of 37 percent for the lower extremity. This figure, however, was based on the Florida Uniform
Permanent Impairment Rating Schedule.14 The Board has held that an opinion that is not based
upon standards adopted by OWCP and approved by the Board as appropriate for evaluating
schedule losses is of limited probative value in determining the extent of permanent
impairment.15 Dr. Dusseau did not provide any rating of impairment under the sixth edition of
the A.M.A., Guides or The Guides Newsletter. Appellant presented no other evidence evaluating
permanent impairment pursuant to the standards adopted by OWCP. Hence, OWCP’s hearing
representative properly affirmed the denial on August 23, 2011.
Counsel contends that the August 23, 2011 decision was contrary to fact and law. As
noted, none of the medical evidence of record identified permanent impairment of a scheduled
member or offered rationalized opinion as to the percentage of impairment under The Guides
Newsletter.
The Board notes that appellant submitted new evidence after issuance of the August 23,
2011 decision. The Board lacks jurisdiction to review evidence for the first time on appeal.16
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment.
CONCLUSION
The Board finds that appellant did not sustain a ratable impairment.

13

J.Q., 59 ECAB 366 (2008). See 5 U.S.C. § 8101(19).

14

See, e.g., T.K., Docket No. 08-2077 (issued May 6, 2009).

15

James Kennedy, Jr., 40 ECAB 620, 627 (1989).

16

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

